19 U.S. 519 (1821)
6 Wheat. 519
SPRING et al.
v.
The SOUTH CAROLINA INSURANCE COMPANY.
Supreme Court of United States.
March 15, 1821.
Mr. Hunt, for the respondents.
Mr. Wheaton, for the appellants.
*520 The COURT denied the motion, but stated that as the object of the respondents was to have the proceeds of the property in litigation, which had been sold by order of the Court below, invested in stocks, such investment might be made by the Court below, notwithstanding the pendency of the appeal in this Court.
Motion denied.[a]
NOTES
[a]  Vide new rule of Court of the present term. Ante, Rule XXXII.